ON appellant’s motion for rehearing
WOODLEY, Judge.
A re-examination of the agreed statement of facts sustains appellant’s contention that there is no evidence to identify him as the same person who was the defendant in the prior convictions plea for enhancement.
The facts being insufficient to sustain the allegations of prior convictions used to enhance the punishment requires a reversal of the conviction. See Ewing v. State, 286 S.W. 2d 938, and other cases cited in Branch’s Ann. P.C., 2d Ed., Sec. 699, and Eris-man’s Manual of Reversible Errors, Sec. 289.
*478Appellant’s motion for rehearing is granted, the order of affirmance is set aside and the judgment is now reversed and the cause remanded.